EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard S. Roberts, Jr. on 2/16/2021.

The application has been amended as follows: 
Amend claim 1: change “comprising” to “comprises” in lines 18 and 20
Amend claim 5: change “claim 3” to “claim 1” in line 1

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amended claim 1 recites: “A multilayer composite comprising: a) an outer fibrous material layer having first and second surfaces, said outer fibrous material layer comprising one or more fibrous plies; each of said fibrous plies comprising a plurality of fibers; said first surface of the outer fibrous material having a colored appearance; b) a fibrous base layer adjoined with the outer fibrous material layer, said fibrous base layer having first and second surfaces, wherein said first surface of the fibrous base layer is positioned facing said second surface of the outer fibrous material layer; said base layer comprising one or more fibrous plies, each of said fibrous plies comprising a plurality of 
The closest prior art, Howland (USPGPUB 2005/0255776), discloses multi-layer and laminated fabric systems and articles, especially multi-layer fabric systems including at least one puncture-resistant layer comprising a densely woven, high cover factor fabric and/or a fabric including therein at least one high tenacity fiber having a tensile breaking strength of at least about 10 g/Denier, and more specifically, the use of such multi-layer fabric systems in the construction of sportswear and rugged outerwear [0002]. In one embodiment a microporous or monolithic membrane layer 84 can be 
[AltContent: textbox (Outer Fibrous material layer)][AltContent: arrow][AltContent: textbox (Polyurethane layer)][AltContent: textbox (Fibrous base layer)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    368
    814
    media_image1.png
    Greyscale

The adhesive layer can be formed from polyurethane [0081] [0088] [Claim 15]. The discontinuous fashion of application of adhesive forms a periodic or repeating pattern of attachment [0081]. Examiner’s note: in this embodiment, layers 82, 84, and 102 correspond to the claimed fibrous base layer, polyurethane scrim, and outer fibrous material layer, respectively. The discontinuous adhesive in a periodic pattern means the adhesive is a scrim in the form of a net or mesh. Howland further discloses that the puncture resistant layer 82 preferably comprises or consists essentially of high-tenacity fibrous yarns and liner/shell layer 102 comprises yarns formed from non-high tenacity fibers, preferably having a high level of abrasion resistance [0087]. The high tenacity fibers have a tensile breaking strength of at least about 10 g/denier [0041]. Exemplary high tenacity fibers include para-aramids such as KEVLAR, liquid crystal polyesters such as VECTRAN, and UHMWPE such as SPECTRA [0041]. The non-high tenacity 
Howland further discloses that in preferred embodiments, liner/shell layer 102 is constructed/selected to have one or more desirable properties such as dyeability and 
Howland fails to disclose a second intermediate layer comprising a compatibilizing adhesive polymer layer.
Claims 2, 4-5, 7-9, 12-17, and 19-20 are allowed as depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/           Examiner, Art Unit 1781